DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12, 18-21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Zhu teaches that it was known in the art to digitally represent user engagement of video content by receiving sensor data of an involuntary response of one or more users which engaged in video content and record content engagement to memory, however the prior art fails to teach or suggest determining arousal values based on the sensor data and comparing a stimulation average arousal based on the sensor data with an expectation average arousal; determining an arousal error measurement based on comparing the arousal values to a targeted emotional arc for the audio-video content and determining a digital representation of valence based on the sensor data; measuring an involuntary response of the one or more users while engaged with known audio-video stimuli; normalizing the digital representations of valence based on values collected for the known audio-video stimuli.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 Treadwell, III et al. (US Pub. 2012/0324492) discloses video selection based on environmental sensing.
	Rivera et al. (US Pub. 2013/0232515) discloses estimating engagement of consumers of presented content. 
	De Lemos (US Pub. 2007/0265507) discloses visual attention an emotional response detection and display. 
	Salo et la. (US Pub. 2019/0379938) discloses computer-implemented system and method for determining user attentiveness of the user. 
	Hulten et al. (US Pub. 2013/0268954) discloses controlling a media program based on a media reaction. 	
	Crenshaw (US Pub. 2012/0072939) discloses a system for measuring audience reaction to media content. 
	Parra et al. (US Pub. 2015/0248615) discloses predicting response to stimulus. 
	Srivastava et al. (US Pub. 2019/0090020) discloses calibration system for audience response capture and analysis of media content. 
	Vinson et al. (US Pub. 2013/0247081) discloses a system for measuring television audience engagement. 
	Amento et al. (US Pub. 2010/0070987) discloses mining viewer responses to multimedia content.

	Donahoe (US Pat. 10,880,601) discloses dynamically determining audience response to presented content using a video feed. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 5, 2022